
	

113 HR 625 IH: Sports Gaming Opportunity Act of 2013
U.S. House of Representatives
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 625
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2013
			Mr. LoBiondo (for
			 himself and Mr. Pallone) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend chapter 178 of title 28 of the United States
		  Code to permit during a 4-year period States to enact statutes that exempt from
		  the operation of such chapter, lotteries, sweepstakes, and other betting,
		  gambling, or wagering schemes involving professional and amateur
		  sports.
	
	
		1.Short titleThis Act may be cited as the
			 Sports Gaming Opportunity Act of
			 2013.
		2.AmendmentSection 3704(a) of title 28, United States
			 Code, is amended—
			(1)in paragraph (3)
			 by striking or at the end,
			(2)in paragraph (4)
			 by striking the period at the end and inserting ; or, and
			(3)by adding at the
			 end the following:
				
					(5)a lottery, sweepstakes, or other betting,
				gambling, or wagering scheme in a State authorized by such State by an
				applicable statute—
						(A)enacted on or
				after January 1, 2013, and
						(B)as in effect not
				later than January 1,
				2017.
						.
			
